Citation Nr: 1030374	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-21 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1943 to December 
1945.  His service awards include the Purple Heart and the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the New York, New 
York Department of Veterans' Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for a low back disability.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In the July 2010 informal hearing presentation, the Veteran's 
representative contended that his lumbosacral spine disability 
was proximately due to the long term aggravation of an altered 
gait, caused by his service-connected cold weather injuries of 
the bilateral lower extremities.  

The Veteran is service-connected for residuals of frostbite of 
the right and left lower extremities.

VA outpatient treatment reports from September 2004 to May 2010 
reflect that the Veteran has been diagnosed with osteoarthritis, 
degenerative joint disease of multiple joints and degenerative 
joint disease of the lumbosacral spine.  

In a May 2010 VA examination, the Veteran was diagnosed with 
lumbar spine disc, facet and osteoarthritis disorders.  The 
examiner opined, based upon a review of the claims files and 
radiologic data, that the lumbosacral disorder was not caused by 
or a result of cold exposure.  

The Board observes that, while an opinion was rendered as to 
whether the Veteran's low back disability was directly related to 
cold exposure during his active service, the record has not been 
appropriately developed with respect to the currently diagnosed 
low back disability as secondary to the Veteran's service-
connected residuals of frostbite of the right and left lower 
extremities.  In considering the fact that the Veteran is 
service-connected for residuals of frostbite of the right and 
left lower extremities, the post-service medical evidence of 
diagnoses of degenerative joint disease of the lumbosacral spine 
and lumbar spine disc, facet and osteoarthritis disorders, and 
the VA examiners opinion that the lumbosacral disorder was not 
caused by or a result of cold exposure with no discussion of the 
effect of the service-connected residuals of frostbite of the 
left and right lower extremities on the his low back disability, 
the Board finds that a VA opinion, by the same examiner who 
performed the May 2010 VA examination, is necessary to determine 
whether the Veteran's current low back disability was caused or 
aggravated by his service-connected residuals of frostbite of the 
right and left lower extremities.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 
601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should forward the claims file 
to the May 2010 VA examiner, or, if this 
examiner is not available, the claims file 
should be forwarded to a similar specialist, 
to review the claims file, including the 
Veteran's current contentions that his 
lumbosacral spine disability was proximately 
due to the long term aggravation of an 
altered gait, caused by his service-connected 
cold weather injuries of the bilateral lower 
extremities.  

The examiner is then asked to furnish an 
opinion with respect to whether it is at 
least as likely as not (50 percent or greater 
probability) that the Veteran's currently 
diagnosed low back disability (please provide 
a diagnosis) is related to or was aggravated 
by his service-connected residuals of 
frostbite of the right and left lower 
extremities?  

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  "More 
likely" and "as likely" support the 
contended causal relationship; "less likely" 
weighs against a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).







